MEMORANDUM OPINION
 
 No. 04-04-00045-CR

Alvino SANDOVAL,

Appellant

v.

STATE of Texas,

Appellee

From the 379th Judicial District Court, Bexar County, Texas

Trial Court No. 2000-CR-3217

Honorable Bert Richardson, Judge Presiding

PER CURIAM
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:   February 18, 2004	
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant Alvino Sandoval filed a motion to dismiss this appeal.  Appellant personally
signed the motion.  We interpret the motion as one to withdraw the notice of appeal.  See
Tex. R. App. P. 42.2(a).  The motion is granted.  The appeal is dismissed.  See Tex. R. App.
P. 42.2(a).  Our mandate may be issued early upon proper motion.  Tex. R. App. P. 18.1(c).
							PER CURIAM
Do Not Publish